Citation Nr: 0200674	
Decision Date: 01/17/02    Archive Date: 01/25/02

DOCKET NO.  94-08 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
gunshot wound to the dorsum of the right foot with retained 
foreign bodies, currently evaluated as 10 percent disabling.

2.  Entitlement to an effective date earlier than July 3, 
1997, for the 10 percent disability evaluation assigned for 
the residuals of a gunshot wound to the dorsum of the right 
foot with retained foreign bodies.

3.  Entitlement to an effective date earlier than July 6, 
1992, for the 30 percent disability evaluation assigned for 
irritable bowel syndrome.

4.  Entitlement to an effective date earlier than September 
2, 1999, for the 60 percent disability evaluation assigned 
for degenerative disc disease of the lumbar spine.

5.  Entitlement to an effective date earlier than March 27, 
2000, for the 100 percent disability evaluation assigned for 
post-traumatic stress disorder.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and his Wife


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970, and again from June 1987 until February 13, 1990.  
During his first tour, he served in Vietnam as a stock 
control specialist from January 1968 to January 1969 and 
received no awards or decorations indicative of combat 
service.  He was a Chaplain at Ft. Bliss Texas during his 
second period of service.  

Initially, this appeal came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a November 1990 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which, among other things, 
continued a noncompensable disability evaluation for the 
residuals of a gunshot wound to the dorsum of the right foot; 
granted service connection for irritable bowel syndrome, 
assigning a 10 percent disability evaluation; granted service 
connection for degenerative disc disease of the lumbar spine, 
assigning a 20 percent disability evaluation; granted service 
connection for post-traumatic stress disorder, assigning a 30 
percent disability evaluation; and granted service connection 
for a tender and painful scar on the left hand, assigning a 
10 percent disability evaluation.  

In June 1997, the Board considered these issues and affirmed 
the continuation of the assigned disability evaluations for 
the veteran's right foot disability, irritable bowel 
syndrome, low back disorder, and left hand disability, but 
remanded the issue of an increased evaluation for post-
traumatic stress disorder as the criteria for evaluating 
mental impairments had been changed during the pendency of 
the appeal.  In its decision, the Board also noted that it 
did not have jurisdiction over the issue of entitlement to a 
total disability evaluation based on individual 
unemployability.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In August 1998, the Court vacated and remanded the claims for 
increased evaluations.  The Court dismissed the veteran's 
appeal for an increased evaluation for a left hand 
disability.  As such, the issue of an increased evaluation 
for a left hand disability is no longer before the Board for 
adjudication.  The issue of entitlement to a total disability 
evaluation based on individual unemployability remained 
before the Court and, in a memorandum decision issued in 
April 1999, the Court affirmed the Board's decision as to 
that issue, thereby removing it from further Board 
consideration.

In June 1999, the Board considered the remaining issues, and, 
based on the Court remand order, remanded those matters to 
the RO for further development.  Following the completion of 
the ordered development, the RO, in a September 1999 rating 
decision, increased the disability evaluation for residuals 
of a gunshot wound to the right foot to 10 percent effective 
August 17, 1999; increased the disability evaluation for 
irritable bowel syndrome to 30 percent effective August 23, 
1999; increased the disability evaluation for degenerative 
disc disease of the low back to 60 percent effective 
September 2, 1999; and, continued the 30 percent disability 
evaluation assigned for post-traumatic stress disorder.  Upon 
notice of the decision, the veteran appealed the effective 
dates assigned for all increases and continued his appeal for 
an increase in the disability evaluations for his right foot 
disability and post-traumatic stress disorder.

In a January 2000 rating decision, the RO assigned an 
effective date of July 3, 1997, for the veteran's 10 percent 
evaluation for a right foot disability as the date new 
criteria became effective for allowing a compensable 
evaluation.  The RO also changed the effective date for the 
30 percent disability evaluation for irritable bowel syndrome 
to July 6, 1992, as the date the disability was first shown 
to meet the criteria for said evaluation.  The veteran 
continued his appeal, alleging that all evaluations should be 
effective the day following his completion of his second 
period of service, February 14, 1990.  In a June 2000 rating 
decision, the RO increased the disability evaluation for 
post-traumatic stress disorder to 100 percent effective March 
27, 2000, the date a VA examination showed symptoms 
compatible with such a rating.  The veteran also appealed 
this decision, again requesting that the effective date of 
the award be February 14, 1990.

This matter came before the Board again in December 2000, but 
a remand was required in order to schedule the veteran for a 
hearing before a member of the Board as requested in a VA 
Form 9 substantive appeal filed in February 2000.  
Accordingly, a hearing was held before the Board in New 
Orleans in May 2001. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal in now of record.

2.  The veteran has multiple metallic foreign bodies in the 
soft tissue of the dorsal surface of the right foot with mild 
weakness of the foot secondary to pain and passive painful 
range of motion.  Due to the involvement of the intrinsic 
muscles of the dorsal foot, there is a small amount of 
functional limitation.

3.  The veteran has had consistent complaints of weakness, a 
lowered threshold of fatigue and fatigue-pain in the right 
foot since his February 1990 separation.  There is a moderate 
disability of the dorsal foot muscles.

4.  Symptoms of severe irritable bowel syndrome, including 
alternating diarrhea and constipation with constant abdominal 
pain, were first reported on July 6, 1992.

5.  Pronounced symptoms of intervertebral disc syndrome, 
including sciatic neuropathy involving the right lower 
extremity and moderate paravertebral muscle spasm, were first 
shown upon examination performed in May 1990.  

6.  Total occupational and social impairment due to symptoms 
of post-traumatic stress disorder was first reported on March 
27, 2000.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation in 
excess of 10 percent for the residuals of a gunshot wound to 
the dorsum of the right foot with multiple minor retained 
foreign bodies have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.16, 4.56, 4.73, Diagnostic 
Code 5310 (2001).

2.  The requirements for the assignment of an effective date 
of February 14, 1990 for a 10 percent disability evaluation 
for the residuals of a gunshot wound to the dorsum of the 
right foot have been met. 38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400 (2001).

3.  The requirements for an effective date prior to July 6, 
1992, for the assignment of a 30 percent disability 
evaluation for irritable bowel syndrome have not been met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.400, 4.114, 
Diagnostic Code 7319 (2001).

4.  The requirements for an effective date of February 14, 
1990 for the assignment of a 60 percent disability evaluation 
for degenerative disc disease of the lumbar spine have been 
met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(2001).

5.  The requirements for an effective date prior to March 27, 
2000, for the assignment of a 100 percent disability 
evaluation for post-traumatic stress disorder have not been 
met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of 
these claims and duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
these claims under the Veterans Claims Assistance Act of 
2000, and the recently enacted implementing regulations.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
By virtue of the Statements of the Case and Supplemental 
Statements of the Case issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate the veteran's claims.  The veteran 
was afforded VA examinations and the RO made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In fact, it appears that all evidence 
identified by the veteran relative to these claims has been 
obtained and associated with the claims folder.  The veteran 
was also given the opportunity to appear and testify before 
both an RO Hearing Officer and a member of the Board to 
advance any and all arguments in favor of his claims.

I.  Increased Evaluation

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  On original claims, 
consideration must also be given to a longitudinal picture of 
the veteran's disability to determine if the assignment of 
separate ratings for separate periods of time, a practice 
known as "staged" ratings, is warranted.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).


The veteran suffered an accidental gunshot wound to his right 
foot in Texas in November 1969, several months after he 
returned from Vietnam.  There was no artery or nerve 
involvement.  A x-ray showed numerous pellets in the soft 
tissue of the foot, primarily in the dorsum, but no evidence 
of fracture.  The hospital record shows that he was shot with 
rat shot from a 22 caliber pistol.  He was treated in the 
emergency room, but returned to duty and was not 
hospitalized.  No disability of the feet was noted on the 
separation examination.  A VA examination in November 1970 
was primarily for his back problems.  The veteran had no 
complaints pertaining to the right foot, but reported that he 
had shot himself in the foot in November 1969.  He recalled 
that he was at the hospital for about five hours and placed 
on light duty for two days.  On examination a 2 mm. scar with 
fifteen to twenty dot-like scars around it was noted.  A x-
ray showed 6 minute foreign bodies in the soft tissue of the 
metatarsal area.  The foot had normal mobility and no 
abnormality of contour or flexibility.  Service connection 
was granted for the residuals of said wound in a December 
1970 rating decision.  A noncompensable evaluation was 
assigned under 38 C.F.R. §4.73, Diagnostic Code 5310.  
Following a second period of service which ended in February 
1990, the veteran requested an increase in the disability 
evaluation for his right foot.

At a May 1990 VA examination, the veteran complained of 
periodic pain in his right foot with some numbness.  He 
stated that his pain increased with activity and that he used 
pain medication on an as needed basis.  X-rays revealed some 
metallic pellets in the proximal, dorsal metatarsal area, but 
the physical examination was essentially normal.  On 
examination, the foot was within normal limits with no 
limitation of motion.  Recurrent arthralgia of the right foot 
was diagnosed as well as healed gunshot wound of the dorsum 
of the right foot with residual foreign body.

The veteran underwent another VA examination in July 1992, 
and again complained of pain in his right foot.  The examiner 
found no evidence of abnormality other than three or four 
pin-head sized scars on the dorsum of the right foot and 
slightly darker skin in that area.  This examiner also noted 
that the retained fragments were in the soft tissue. 

Subsequent treatment records and hearing testimony reflect 
continued complaints of pain in the right foot with the 
reported need to wrap the foot periodically to minimize the 
pain.  The veteran also reported easy fatigability and 
increased pain with fatigue.  The veteran's wife testified 
that the veteran required assistance periodically due to pain 
in his right foot.

In August 1999, the veteran underwent VA examination and 
complained of continued pain in his right foot with some 
increased burning sensation and cramping.  Upon examination, 
the veteran was found to have some weakness of the extensor 
digitorum longus, and the intrinsic muscles of the right 
foot, as well as tenderness and pain along the extensor 
digitorum longus tendon.  The examiner also found that, as a 
result of the involvement of the group X intrinsic muscles of 
the right foot, the veteran experienced a small amount of 
functional limitation.  Painful passive range of motion was 
noted.

38 C.F.R. § 4.73, Diagnostic Code 5310 sets out the criteria 
for evaluating injuries to the intrinsic muscles of the foot 
known as the group X muscle group; evaluations are based on 
injury to the plantar or dorsal portion of the foot.  A 
noncompensable evaluation is assigned when there is evidence 
of slight disability of the dorsal portion of the foot, a 10 
percent evaluation is assigned for both a moderate disability 
and moderately severe disability, and a 20 percent evaluation 
is assigned when there is evidence of severe disability in 
the dorsal portion of the foot.  

38 C.F.R. § 4.56 sets out the criteria for evaluating muscle 
disabilities.  Specifically, a slight disability is a simple 
wound of muscle without debridement or infection.  There must 
be objective findings of minimal scarring with no evidence of 
fascia defect, atrophy, or impaired tonus.  In order to be 
deemed "slight," there must be no impairment of function or 
metallic fragments retained in the muscle tissue.  A moderate 
disability is a through-and-through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of a high velocity 
missile, residuals of debridement, or prolonged infection.  
There must be objective findings of scarring, small or 
linear, indicating a short track of missile through the 
muscle tissue.  There must also be some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  And, there must be a record of consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability.  For VA purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.

In order for a muscle injury to be deemed moderately severe, 
the wound must be a through-and-through or deep penetrating 
wound by a small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  There must also 
be evidence of scars indicating the track of a missile 
through one or more muscle groups as well as indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  
Tests of strength and endurance compared with the sound side 
must demonstrate positive evidence of impairment.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 4.3.

Given the evidence as outlined above, the Board finds that 
the 10 percent disability evaluation assigned for the 
veteran's right foot disability is appropriate as the 
evidence is consistent with a finding of no more than a 
moderate disability of the dorsal portion of the right foot.  
Although the retained pellets have been consistently 
described as being in the soft tissue, a recent examiner did 
find some evidence of muscle damage, which, although not 
extensive or severe, is consistent with the description for 
signs and symptoms of moderate muscle disability.  Given that 
finding, and considering the presence of retained pellets, 
and resolving all reasonable doubt in favor of the veteran, 
the Board finds that the objective findings of record are now 
consistent with moderate muscle disability because there is 
evidence of some weakness, a lowered threshold of fatigue, 
and fatigue-pain.  The wound of the right foot was from 
minute pellets from a very small caliber weapon.  It is most 
closely compared to a fragment wound without the explosive 
effect of a high velocity missile, especially since there was 
no debridement or prolonged infection.  Clearly, there is 
nothing in the record to suggest that the veteran's right 
foot injury has been anything more than moderately disabling 
at any time.  Additionally, the Board notes that even if the 
veteran were found to have a moderately severe disability to 
the dorsum of his right foot, a 10 percent disability 
evaluation would be appropriate under Diagnostic Code 5310.

38 C.F.R. § 4.40 requires the Board to consider the veteran's 
functional loss in ability to perform the normal working 
movements of the body with normal excursions, strength, 
speed, coordination, and endurance.  The Court interpreted 
this regulation in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by the veteran.  In 
accordance therewith, the veteran's reports of pain and 
limitation have been considered and the Board finds that the 
10 percent evaluation assigned for the veteran's right foot 
disability adequately reflects the clinically established 
impairment experienced by the veteran.  Consequently, the 
Board finds that the request for an increased evaluation for 
his right foot disability must be denied.

II.  Effective Dates

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 
38 C.F.R. § 3.400.

A. Right Foot Disability

As outlined above, the evidence of record shows consistent 
complaints by the veteran of right foot pain, weakness, a 
lowered threshold for fatigue, and fatigue-pain since his 
separation in February 1990.  While many of his complaints 
have been related to his back problem, rather that his right 
foot disability, the May 1990 VA examination resulted in a 
diagnosis of recurrent arthralgia of the right foot as well 
as a healed gunshot wound of the dorsum of the right foot 
with residual foreign body.  The most recent medical evidence 
shows continued complaints consistent with those reported in 
the May 1990 VA examination and the veteran's consistent and 
ongoing complaints.  As such, the Board finds that the 
veteran has had a moderate muscle injury since his discharge 
from service in February 1990, and the effective date of the 
assignment of the 10 percent disability evaluation should be 
February 14, 1990.

The Board notes that the RO assigned an effective date of 
July 3, 1997, for the increase to 10 percent for the 
veteran's right foot disability based on a change in rating 
criteria effective that date.  A review of the changes found 
in 62 Fed. Reg. 30239 (June 3, 1997) reveal, however, that 
the language changes in 38 C.F.R. § 4.56 and 38 C.F.R. 
§ 4.73, which became effective July 3, 1997, did not affect 
the basis for the Board's finding that the veteran had 
functional impairment consistent with moderate muscle injury 
as of February 1990.  The changes effective in 1997 may have 
liberalized the definition of a slight muscle disability, but 
the Board finds that there is a reasonable probability that 
the veteran had a moderate muscle disability as of the date 
he filed his application for compensation benefits in 
February 1990.  Accordingly, February 14, 1990, is the 
appropriate effective date for the assignment of a 10 percent 
disability evaluation for the veteran's right foot 
disability.

B. Irritable Bowel Syndrome

The veteran filed an application for compensation benefits in 
February 1990, alleging severe abdominal pain since June 
1989.  In May 1990, he underwent VA examination and 
complained of episodes of abdominal pain about two to three 
times per week with no nausea, vomiting, or diarrhea.  The 
veteran also related having blood in his stool due to 
hemorrhoids and a rectal fissure.  Upon examination, there 
was no pain to palpation of the abdomen, no organomegaly, and 
no masses.  Bowel sounds were, however, slightly hyperactive 
to auscultation.  Irritable bowel syndrome by history was 
diagnosed.

At an Agent Orange screening examination in May 1991 The 
veteran reported almost constant abdominal pain with no 
history of constipation and only occasional loose stool.  He 
reported no changes in appetite or weight, and stated that 
his abdominal pains were not aggravated by food or activity.  
Treatment records show the use of pain medication and Maalox.

On July 6, 1992, the veteran underwent VA examination and 
complained of daily abdominal pain with excessive belching 
and excessive flatus, alternating constipation and diarrhea, 
and nausea, but no vomiting.  Upon examination, the veteran's 
abdomen was found to be possibly distended and bowel sounds 
were slightly hyperactive.  There was no significant 
abdominal tenderness and no masses or organs were felt.  An 
irritable colon was diagnosed.

Based on the July 6, 1992 examination report, the veteran was 
found to have symptoms consistent with a severe irritable 
colon syndrome using 38 C.F.R. § 4.114, Diagnostic Code 7319, 
and a 30 percent disability evaluation, the highest possible 
evaluation under that code, was assigned as of that date.  
The veteran, however, contends that the 30 percent evaluation 
should be effective as of February 14, 1990, the day 
following his discharge from service.  The veteran and his 
wife have both testified that the veteran had stomach pains 
since his discharge from service in February 1990, and that 
had a complete evaluation been performed prior to 1992, the 
evidence would have shown the presence of a severe 
disability.

38 C.F.R. § 4.114, Diagnostic Code 7319, sets forth the 
criteria for evaluating an irritable colon syndrome.  
Specifically, a noncompensable evaluation is assigned for a 
mild disability evidenced by disturbances of the bowel 
function with occasional episodes of abdominal distress; a 10 
percent evaluation is assigned for a moderate disability 
evidenced by frequent episodes of bowel disturbances with 
abdominal distress; and, a 30 percent evaluation is assigned 
for a severe disability evidenced by diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.

Given the evidence as outlined above, the Board finds that 
the first evidence of severe digestive disability was 
presented at the July 6, 1992, VA examination when the 
veteran reported alternating constipation and diarrhea with 
daily abdominal pain.  Prior to that date, the evidence was 
consistent with a finding of moderate disability as the 
veteran had related having only stomach pain with occasional 
loose stool and no history of constipation.  The scope and 
extent of the examinations was not the controlling factor in 
setting the ratings; rather, they were based on the veteran's 
own description of the severity and extent of his 
symptomatology.  Thus, the prior characterization of the 
veteran's digestive disability as a moderate disability based 
on his description of frequent episodes of bowel disturbances 
with abdominal distress appears accurate to the Board.  
Consequently, the Board finds that the assignment of July 6, 
1992, as the effective date for the increase in disability 
evaluation to 30 percent is appropriate and the veteran's 
request for an earlier effective date is hereby denied.

C. Low Back Disability

The veteran filed an application for compensation benefits in 
February 1990, alleging back problems since 1968.  He 
submitted an examination report dated in January 1990, 
revealing evidence of a possible herniated nucleus pulposus 
at L5-S1 based on magnetic resonance imaging.  The report 
contained complaints of low back and right buttock pain and 
occasional right leg pain.  It was noted that the veteran was 
a surgical candidate following departure from the service.  

In May 1990, the veteran underwent VA examination and 
complained of persistent pain in the low back and radiating 
pain into the right leg.  The veteran related having 
increased pain with prolonged standing, walking, and sitting.  
Examination revealed moderate paravertebral muscle spasm and 
limited motion in all directions.  X-rays showed marked 
deformity of the lumbar spine with disc degeneration.  
Degenerative disc disease of the lumbar spine was diagnosed 
as well as sciatica involving the right lower extremity.

In December 1990, service connection for degenerative disc 
disease of the lumbar spine was granted and a 20 percent 
disability evaluation was assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, effective February 14, 1990.  The 
veteran appealed the assignment of the 20 percent evaluation.

In July 1992, the veteran underwent another VA examination 
and again complained of severe back pain with limitation of 
motion and radiating pain into his lower extremities.  The 
examiner noted that the veteran refused to cooperate with the 
range of motion testing, but appeared to have pain on passive 
motion.  Marked congenital scoliosis was diagnosed as well as 
degenerative joint disease by history.  The examiner found no 
evidence of sciatic neuropathy.  

In April 1993, the veteran underwent VA neurological 
examination and the examiner noted that the veteran would be 
better served being evaluated by an orthopedist.  The 
examiner noted that there was no objective indication of 
neurological disease.  This same examiner issued a second 
report in June 1993, finding insufficient evidence to 
diagnose a neurologic disease.

Treatment records show continued complaints of low back and 
lower extremity pain.  The veteran has been treated with pain 
medication on an as needed basis.  The veteran and his wife 
have testified that he now requires pain medication on a 
daily basis and cannot stand for extended periods of time, 
perform any heavy lifting, or walk farther than about fifty 
feet without experiencing severe low back pain.

On September 2, 1999, the veteran underwent VA orthopedic 
examination, including nerve conduction studies.  Flexion to 
45 degrees and extension to 15 degrees was reported.  There 
was no spasm, but scoliosis was present.  He was found to 
have degenerative joint disease of the lumbar spine with S1 
radiculopathy.  The complaints contained in this report are 
consistent with the reports made by the veteran in his 
January 1990 pre-discharge examination and in his May 1990 VA 
examination.  Specifically, the veteran complained of 
persistent low back pain with radiation into his lower 
extremities.

Based on the September 1999 examination report, the RO 
increased the disability evaluation for the veteran's back 
disorder to 60 percent, stating that as of September 2, 1999, 
there was evidence of a pronounced intervertebral disc 
syndrome.  The RO found that the neurological findings of 
radiculopathy were first shown in September 1999 and, as 
such, the effective date of the increase was the date of the 
examination, September 2, 1999.  The veteran appealed the 
assignment of this effective date.

38 C.F.R. § 4.71a, Diagnostic Code 5293 sets forth the 
criteria for evaluating intervertebral disc syndrome.  
Specifically, a 20 percent evaluation is assigned when there 
is evidence of a moderate disability with recurring attacks; 
a 40 percent evaluation is assigned when there is evidence of 
a severe disability with recurring attacks and only 
intermittent relief; and, a 60 percent evaluation is assigned 
when there is evidence of a pronounced disability with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurologic findings appropriate to the 
site of the disease disc, and little intermittent relief.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 4.3.

Given the evidence as outlined above, the Board finds that 
there has been evidence of a pronounced intervertebral disc 
syndrome since the veteran was discharged from service in 
February 1990.  The evidence at that time specifically showed 
sciatic neuropathy and paravertebral muscle spasm.  The 
veteran has continuously complained of radiating pain into 
his lower extremities with little or no relief.  By resolving 
all reasonable doubt in favor of the veteran, the Board finds 
that the 60 percent disability evaluation assigned for the 
veteran's back disorder should be effective February 14, 
1990.

D. Post-traumatic Stress Disorder

In February 1990, the veteran filed an application for 
compensation benefits, alleging that he had been treated for 
symptoms of stress during his second period of active 
military service.  In June 1990, the veteran underwent VA 
examination and related being unable to sleep because of 
nightmares and obsessive thoughts of his service during the 
Vietnam conflict.  Upon examination, the veteran's thought 
processes were deemed to be normal with some mild paranoia or 
suspiciousness.  The veteran reported that he had recently 
begun treatment with VA and had been prescribed medication to 
help him sleep.  In summary, post-traumatic stress disorder 
was diagnosed and the veteran was found to have good 
functioning, with mild to moderate industrial inadaptability 
and moderate social inadaptability.  The prognosis was fair 
to good for re-employment.

In a November 1990 rating decision, the RO granted service 
connection for post-traumatic stress disorder and assigned a 
30 percent disability evaluation under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, effective February 14, 1990.  The 
veteran appealed the assignment of the 30 percent evaluation.

In August 1991, a treating physician reported that the 
veteran's psychiatric symptoms had caused problems in his 
ability to relate to his family and others in his 
surroundings.  In July 1992, the veteran underwent another VA 
examination and related having flashbacks about Vietnam, 
crying spells and depression, a fear of crowds, and feelings 
of guilt.  Upon examination, the veteran appeared to be 
chronically tense with no indication of psychotic ideation.  
There was no indication of a thought disorder.  The examiner 
diagnosed post-traumatic stress disorder and noted that if 
the veteran's symptoms could be alleviated through treatment, 
he could probably return to some type of gainful employment.

Treatment records from August 1992 through February 1993 show 
compliance with medication and a stable condition.  The 
veteran was noted to have decreased anger and depression with 
an appropriate affect.  There were no reports of suicidal or 
homicidal ideation, nor audio or visual hallucinations.  In 
December 1992, the veteran reported feeling better and 
inviting people over to his house.  In January 1993, the 
veteran's therapist reported that the veteran's symptoms of 
post-traumatic stress disorder were severe and chronic, but 
that his prognosis for readjustment was good even though 
long-term.  

In January 1993, the veteran and his wife testified before an 
RO hearing officer that the veteran experienced nightmares, 
headaches, crying spells, flashbacks, feelings of guilt, and 
paranoid thoughts.  The veteran stated that he was 
considering a psychiatric hospitalization because he was 
tired of taking medication.  He also testified that he did 
not always take the medication because sometimes, "I am 
feeling like my old self..."  There is no evidence of the 
veteran having undergone psychiatric hospitalization.

In November 1997, the veteran underwent VA examination and 
complained of continued nightmares, episodes of crying, and 
difficulty sleeping.  It was noted that the veteran, "feels 
strongly that his PTSD symptoms have worsened in recent 
months and years."  Upon examination, rapport was easily 
established and the veteran's thought processes were goal 
directed.  There was no evidence of delusions or ideas of 
reference, and no evidence of hallucinations.  His speech was 
normal in rate and volume; mood was dysthymic; affect was 
full range; and, judgment and insight appeared to be intact.  
The veteran was fully oriented.  A Global Assessment of 
Functioning score of fifty-five was assigned as the current 
score and for the past year.  The veteran was urged to return 
to a treatment program to include involvement in group 
therapy.  In July 1998, the examiner concluded that the 
veteran's occupational and social impairment as a result of 
his post-traumatic stress disorder was significant, but not 
completely debilitating.

On March 27, 2000, the veteran again underwent VA 
examination.  He relating not participating in any 
psychiatric treatment because he did not find past treatment 
had been particularly helpful.  The veteran communicated 
feelings of hopelessness about his condition and appeared 
extremely depressed.  He stated that he experienced intrusive 
thoughts of Vietnam experiences several times per week, 
intense psychological distress regarding events that occurred 
in Vietnam, low self esteem, feelings of guilt, anhedonia, 
sleep disturbances, and suicidal thoughts.  The veteran 
denied the presence of manic symptoms and appeared fully 
oriented at the time of the examination.  Following a 
complete examination, the examiner stated that it would 
appear that the veteran's symptoms were worsening over time 
and a Global Assessment of Functioning score of forty-five 
was assigned.  The examiner further opined that the veteran's 
disorder had become so severe as to make it extremely 
difficult for him to be around other people and almost 
impossible for him to interact normally with others.  As 
such, the examiner concluded that the veteran was 
unemployable as a result of his post-traumatic stress 
disorder.

Based on the above-described evidence, the RO increased the 
veteran's disability evaluation for post-traumatic stress 
disorder to 100 percent effective March 27, 2000, the date of 
the psychiatric evaluation.  This assignment was made 
pursuant to the criteria set out in 38 C.F.R. § 4.130, 
Diagnostic Code 9411, which became effective in October 1996 
during the pendency of the veteran's appeal.  The veteran 
appealed the assignment of the effective date.

As stated above, the veteran's post-traumatic stress disorder 
has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Prior to October 1996, post-traumatic stress disorder 
was evaluated as a psychoneurotic disorder.  The criteria in 
effect prior to the October 1996 amendment in regulation 
38 C.F.R. § 4.130 was as follows: a 30 percent evaluation was 
assigned when there was evidence of definite impairment in 
the ability to establish and maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment; a 50 percent evaluation was assigned 
when there was evidence of a considerably impaired ability to 
establish or maintain effective or favorable relationships 
with people by reason of such reduced levels of reliability, 
flexibility and efficiency as to result in considerable 
industrial impairment; a 70 percent evaluation was assigned 
when there was evidence of a severely impaired ability to 
establish and maintain effective or favorable relationships 
with people with such severe and persistent psychoneurotic 
symptoms that there was severe impairment in the ability to 
obtain or retain employment; and, a 100 percent evaluation 
was assigned when there was evidence that the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community 
and there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in a profound 
retreat from mature behavior and a demonstrable inability to 
obtain or retain employment.

As a result of the October 1996 regulation amendment, post-
traumatic stress disorder is now recognized as an anxiety 
disorder.  The general formula for evaluating all mental 
disorders is set out in following Diagnostic Code 9440.  
Specifically, a 30 percent disability evaluation is assigned 
when there is evidence of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events); a 50 percent disability evaluation is assigned when 
there is evidence of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
a flattened affect, circumstantial, circumlocutory or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships; a 70 
percent evaluation is assigned when there is evidence of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as suicidal ideation, 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances, and an inability to establish and 
maintain effective relationships; and, a 100 percent 
evaluation is assigned when there is evidence of total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.

In Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), the 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals) held 
that where a law or regulation changed after a claim was 
filed or reopened, but before the administrative or judicial 
appeal had been concluded, the version of the law or 
regulation which is most favorable to the veteran must be 
applied to his claim.  As such, the Board has considered the 
criteria for evaluating post-traumatic stress disorder as it 
existed prior to the October 1996 amendment as well as after 
the amendment.  Although the Board finds the current rating 
criteria more favorable to the veteran, analysis using both 
versions was made.

Given the evidence as outlined above, the Board finds that 
the first evidence of total occupational and social 
impairment as a result of post-traumatic stress disorder was 
presented on March 27, 2000, when the veteran appeared for VA 
examination; the 

Board finds that this is also the first time there is 
evidence of totally incapacitating psychoneurotic symptoms.  
Furthermore, as was noted in the Court decision of April 
1999, the veteran had previously been employable, and a prior 
claim for unemployability had been denied and not appealed.  
Unemployability implies symptoms consistent with a schedular 
rating of 70 percent or more for all his disabilities with an 
inability to obtain or retain employment, a standard which is 
lower than a schedular evaluation of 100 percent.  

Furthermore, the veteran had not participated in psychiatric 
treatment in some time, apparently not feeling disabled 
enough to need such treatment.  Because he was not being 
treated, there are no records of any deterioration until the 
March 2000 examination.  Prior to March 2000, the medical 
evidence clearly showed that the veteran was maintaining 
relationships with his family and behaving in a generally 
satisfactorily manner.  While there was evidence consistent 
with a 30 percent disability evaluation prior to March 27, 
2000 under either version of rating criteria, there was no 
evidence of the veteran meeting the criteria of any 
evaluation higher than that until the March 27, 2000 
examination.  Specifically, there is no evidence of 
considerable industrial impairment, a flattened affect, 
abnormal speech, complaints of panic attacks more than once 
per week, difficulty understanding complex commands, impaired 
judgment, or impaired abstract thinking, criteria for a 50 
percent evaluation, at any time prior to March 27, 2000.  
Therefore, the Board finds that the veteran's request for an 
effective date prior to March 27, 2000, for the assignment of 
a 100 percent disability evaluation for post-traumatic stress 
disorder must be denied.


ORDER

A disability evaluation in excess of 10 percent for the 
residuals of a gunshot wound to the dorsal portion of the 
right foot with multiple minor retained foreign bodies is 
denied.

An effective date of February 14, 1990, for the assignment of 
the 10 percent disability evaluation for the residuals of a 
gunshot wound to the dorsal portion of the right foot with 
multiple minor retained foreign bodies is granted.

An effective date prior to July 6, 1992, for the assignment 
of the 30 percent disability evaluation for irritable bowel 
syndrome is denied.

An effective date of February 14, 1990, for the assignment of 
the 60 percent disability evaluation for degenerative disc 
disease of the lumbar spine with sciatic neuropathy is 
granted.

An effective date prior to March 27, 2000, for the assignment 
of the 100 percent disability evaluation for post-traumatic 
stress disorder is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 

